EXHIBIT 10.4




HEXION HOLDINGS CORPORATION
2019 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT
AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), effective as of
September 9, 2019, is made by and between Hexion Holdings Corporation, a
Delaware corporation (the “Company”), and {FIRST NAME} {LAST NAME} (the
“Participant”). Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings ascribed to such terms in the Hexion Holdings
Corporation 2019 Omnibus Incentive Plan, as amended, restated or otherwise
modified from time to time in accordance with its terms (the “Plan”).
WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units (“RSUs”) may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the RSUs provided for herein to the
Participant on the terms and subject to the conditions set forth herein,
including the Terms and Conditions for Non-U.S. Participants attached hereto as
Appendix A and any special terms and conditions for your country set forth in
the Addendum for Non-U.S. Participants (the “Addendum”) attached hereto as
Appendix B.
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
Grant of Restricted Stock Units.

(a)    Grant. The Company hereby grants to the Participant a total of {# OF
RSUs} RSUs, on the terms and subject to the conditions set forth in this
Agreement and as otherwise provided in the Plan. The RSUs shall vest in
accordance with Section 2. The RSUs shall be credited to a separate book-entry
account maintained for the Participant on the books of the Company.
(b)    Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules, and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and the Participant’s beneficiary in respect of
any questions arising under the Plan or this Agreement. The Participant
acknowledges that the Participant has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.
2.Vesting; Settlement.
(a)    Except as may otherwise be provided herein, the RSUs shall vest in equal
installments on each of the first three anniversaries of July 1, 2019 (each such
date, a “Vesting Date”), subject to the Participant’s continued employment with,
appointment as a director of, or engagement to provide services to, the Company
or any of its Affiliates through the applicable Vesting Date. Any fractional RSU
resulting





--------------------------------------------------------------------------------




from the application of the vesting schedule shall be aggregated and the RSU
resulting from such aggregation shall vest on the final Vesting Date.
(b)    Except as provided in Section 2(c), the vested RSUs shall be settled
within 10 days following July 1, 2022, in shares of Common Stock.
(c)    Notwithstanding the foregoing, upon a Change in Control, the Participant
shall vest in full in any unvested portion of the RSUs on the date of such
Change in Control. Any RSUs that vest in accordance with this Section 2(c) shall
be settled within 10 days following such Change in Control in an amount of cash
equal to the Fair Market Value of such RSUs on the date of the Change in
Control; provided, that if the Change in Control is not also a change in control
event within the meaning of Section 409A of the Code, such amount shall be paid
at the time set forth in Section 2(b).
3.Dividend Equivalents. In the event of any issuance of a cash dividend on the
shares of Common Stock (a “Dividend”), the Participant shall be credited, as of
the payment date for such Dividend, with an additional number of RSUs (each, an
“Additional RSU”) equal to the quotient obtained by dividing (x) the product of
(i) the number of RSUs granted pursuant to this Agreement and outstanding as of
the record date for such Dividend multiplied by (ii) the amount of the Dividend
per share, by (y) the Fair Market Value per share on the payment date for such
Dividend, such quotient to be rounded to the nearest hundredth. Once credited,
each Additional RSU shall be treated as an RSU granted hereunder and shall be
subject to all terms and conditions set forth in this Agreement and the Plan.
4.Termination of Employment or Services.
(a)    Termination for Cause or Voluntary Resignation without Good Reason. If
the Participant’s employment with, membership on the board of directors of, or
engagement to provide services to the Company or any of its Affiliates is
terminated by the Company for Cause or by the Participant without Good Reason
(other than due to the Participant’s Retirement (as defined below)), all RSUs,
whether vested or unvested, shall be canceled immediately and the Participant
shall not be entitled to receive any payments with respect thereto.
(b)    Termination without Cause, for Good Reason, or Retirement. If the
Participant’s employment with, membership on the board of directors of, or
engagement to provide services to the Company or any of its Affiliates is
terminated by the Company without Cause (including as a result of the
Participant’s death or Disability), by the Participant for Good Reason (as
defined in the Participant’s employment, consulting, change-in-control,
severance, or other agreement with Company or an Affiliate in effect at the time
of the Participant’s termination), or due to the Participant’s Retirement, then,
notwithstanding anything to the contrary in the Plan or in this Agreement, any
unvested RSUs shall continue to vest in accordance with Section 2(a) hereof
until the earlier of (x) one year following the date of the Participant’s
termination and (y) July 1, 2022. Each RSU that vests in accordance with this
Section 4(b) shall be settled in accordance with the terms of Section 2(b)
hereof. For purposes of this Section 4(b), “Retirement” shall mean the
Participant’s voluntary termination of his or her employment on or following the
date on which the Participant has attained age 60 and at least five years of
service with the Company at a time when the Company or any of its Affiliates
does not have Cause to terminate the Participant’s employment; provided, that in
order for the RSUs to be eligible for the continued vesting described in this
Section 4(b) upon a Retirement, the Participant must provide no less than four
months’ advance written notice to the Company of such intended Retirement.


2

--------------------------------------------------------------------------------




5.Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock underlying the RSUs unless, until
and to the extent that (a) the Company shall have issued and delivered to the
Participant the shares of Common Stock underlying the RSUs and (b) the
Participant’s name shall have been entered as a stockholder of record with
respect to such shares of Common Stock on the books of the Company. The Company
shall cause the actions described in clauses (a) and (b) of the preceding
sentence to occur promptly following settlement as contemplated by this
Agreement, subject to compliance with applicable laws.
6.Compliance with Legal Requirements.
(a)    Generally. The granting and settlement of the RSUs, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps that the Committee or the Company determines are reasonably
necessary to comply with all applicable provisions of U.S. federal and state
securities law and non-U.S. securities law in exercising the Participant’s
rights under this Agreement.
(b)    Tax Withholding. Vesting and settlement of the RSUs shall be subject to
the Participant’s satisfying any applicable U.S. federal, state, and local tax
withholding obligations and non-U.S. tax withholding obligations. At the time
each RSU vests or is settled, as applicable, the Company shall have the right
and is hereby authorized to withhold from any amounts payable to the Participant
in connection with the RSUs or otherwise the amount of any required withholding
taxes in respect of the RSUs, their settlement or any payment or transfer of the
RSUs or under the Plan and to take any such other action as the Committee or the
Company deem necessary to satisfy all obligations for the payment of such
withholding taxes (up to the maximum permissible withholding amounts), including
the right to sell the number of shares of Common Stock that would otherwise be
available for delivery upon settlement of the RSUs necessary to generate
sufficient proceeds to satisfy withholding obligations. Subject to the prior
approval of the Committee, the Participant may elect to satisfy, and the Company
may require the Participant to satisfy, in whole or in part, the tax obligations
by withholding shares of Common Stock that would otherwise be deliverable to the
Participant upon settlement of the RSUs with a Fair Market Value equal to such
withholding liability.
7.Clawback/Forfeiture. For the sake of clarity, the clawback provisions of
Section 13(v) (Clawback/Forfeiture) of the Plan are incorporated by reference
into this Agreement.
8.Non-Competition; Non-Solicitation.
(a)    The Participant shall not, at any time during the Participant’s
employment or service with the Company or during the 12 month period following
the termination thereof for any reason (the “Restricted Period”), directly or
indirectly engage in, have any equity interest in, or manage or operate any
Person, firm, corporation, partnership, business, or entity (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant, or otherwise) that engages (either directly or through any
subsidiary or Affiliate thereof) in any business or activity that competes with
any of the businesses of the Company or any of its Affiliates; provided, that
upon a sale, transfer, or other disposition of all or substantially all of the
Common Stock, business, or assets of the Company to an entity that is not an
Affiliate of the Company, the restrictions described in this Section 8(a) shall
no longer apply. Notwithstanding the foregoing, the Participant shall be
permitted to acquire a passive stock or equity interest in such a business whose
stock or equity interests are publicly traded on a national securities exchange,
provided that the stock or other equity interest acquired is not more than five
percent of the outstanding interest in such business.


3

--------------------------------------------------------------------------------




(b)    The Participant shall not, at any time during the Restricted Period,
directly or indirectly (i) solicit, induce, or attempt to solicit or induce any
officer, director, employee, or independent contractor of the Company or any of
its direct or indirect subsidiaries or Affiliates, to terminate his or her
relationship with, or to leave the employ or service of, the Company or any such
subsidiary or Affiliate, or to interfere in any way with the relationship
between the Company or any such subsidiary or Affiliate, on the one hand, and
any officer, director, employee, or independent contractor thereof, on the other
hand, (ii) hire (or otherwise engage in a service relationship) any Person (in
any capacity whether as an officer, director, employee, or consultant) who is or
at any time was an officer, director, employee, or consultant of the Parent or
any of its direct or indirect subsidiaries until six months after such
individual’s relationship (whether as an officer, director, employee, or
consultant) with the Company or such subsidiary or Affiliate has ended, or (iii)
induce or attempt to induce any customer, supplier, prospect, licensee, or other
business relation of the Company or any of its direct or indirect subsidiaries
or Affiliates to cease doing business with the Company or such subsidiary of
Affiliate, or in any way interfere with the relationship between any such
customer, supplier, prospect, licensee, or business relation, on the one hand,
and the Company or such subsidiary or Affiliate, on the other hand.
(c)    In the event that the terms of this Section 8 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
9.Nondisclosure of Confidential Information; Non-disparagement; Intellectual
Property.
(a)    Nondisclosure of Confidential Information; Return of Property.
(i)    Except as required in the faithful performance of the Participant’s
employment duties to the Company, during or after the Participant’s employment
or service with the Company, in perpetuity, the Participant shall maintain in
confidence and shall not directly or indirectly use, disseminate, disclose, or
publish, or use for the Participant’s benefit or the benefit of any Person, any
confidential or proprietary information or trade secrets of or relating to the
Company or any of its Affiliates, including, without limitation, information
with respect to the Company’s or any of its Affiliates’ operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees, or
other terms of employment, and the Participant shall not deliver to any Person
any document, record, notebook, computer program, or similar repository of or
containing any such confidential or proprietary information or trade secrets
(collectively, “Confidential Information”). Upon the Participant’s termination
of employment or service for any reason, the Participant shall promptly deliver
to the Company all correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents, and other documents
concerning or containing Confidential Information then in the Participant’s
possession. The Participant may nonetheless retain copies of documents relating
to the Participant’s compensation, the Participant’s personal entitlements and
obligations, the Participant’s rolodex (and electronic equivalents), and the
Participant’s cell phone number. The Participant may respond to a lawful and
valid subpoena or other legal process but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought and, if


4

--------------------------------------------------------------------------------




requested by the Company, shall reasonably assist such counsel in resisting or
otherwise responding to such process.
(ii)    Notwithstanding the foregoing, the Participant will not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made (A) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney
and (B) solely for the purpose of reporting or investigating a suspected
violation of law; or is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. If the Participant files a lawsuit
for retaliation by the Company for reporting a suspected violation of law, the
Participant may disclose the Company’s trade secrets to the Participant’s
attorney and use the trade secret information in the court proceeding if the
Participant (1) files any document containing the trade secret under seal; and
(2) does not disclose the trade secret, except pursuant to court order.
(b)    Non-Disparagement. The Participant shall not, at any time during or after
the Participant’s employment or service with the Company, in perpetuity,
directly or indirectly, disparage, criticize, or otherwise make derogatory
statements regarding the Company or any of its Affiliates, or their respective
successors, directors, or officers. The foregoing shall not be violated by the
Participant’s truthful responses to legal process or inquiry by a governmental
authority.
(c)    Intellectual Property Rights.
(i)    The Participant agrees that the results and proceeds of the Participant’s
services for the Company or its subsidiaries or Affiliates (including, but not
limited to, any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental, or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise creative nature, writings, and other works of
authorship) and any works in progress, whether or not patentable or registrable
under copyright or similar statutes, that were made, developed, conceived, or
reduced to practice or learned by the Participant, either alone or jointly with
others (collectively, “Inventions”), shall be works-made-for-hire and the
Company (or, if applicable or as directed by the Company, any of its
subsidiaries or Affiliates) shall be deemed the sole owner throughout the
universe of any and all trade secret, patent, copyright, and other intellectual
property rights (collectively, “Proprietary Rights”) of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to the Participant whatsoever. If, for any reason, any of such results
and proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights that do not accrue to the Company (or, as the case may be,
any of its subsidiaries or Affiliates) under the immediately preceding sentence,
then the Participant hereby irrevocably assigns and agrees to assign any and all
of the Participant’s right, title, and interest thereto, including, without
limitation, any and all Proprietary Rights of whatsoever nature therein, whether
or not now or hereafter known, existing, contemplated, recognized, or developed,
to the Company (or, if applicable or as directed by the Company, any of its
subsidiaries or Affiliates), and the Company or such subsidiaries or Affiliates
shall have the right to use the same in perpetuity throughout the universe in
any manner determined by the Company or such subsidiaries or Affiliates without
any further payment to the Participant whatsoever. As to any Invention that the
Participant is required to assign, the Participant shall promptly and fully
disclose to the Company all information known to the Participant concerning such
Invention. The Participant hereby waives and quitclaims to the Company any and
all claims, of any nature


5

--------------------------------------------------------------------------------




whatsoever, that the Participant now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.
(ii)    The Participant agrees that, from time to time, as may be requested by
the Company and at the Company’s sole cost and expense, the Participant shall do
any and all things that the Company may reasonably deem useful or desirable to
establish or document the Company’s exclusive ownership throughout the United
States of America or any other country of any and all Proprietary Rights in any
such Inventions, including, without limitation, the execution of appropriate
copyright and/or patent applications or assignments. To the extent that the
Participant has any Proprietary Rights in the Inventions that cannot be assigned
in the manner described above, the Participant unconditionally and irrevocably
waives the enforcement of such Proprietary Rights. This Section 9(c)(ii) is
subject to and shall not be deemed to limit, restrict, or constitute any waiver
by the Company of any Proprietary Rights of ownership to which the Company may
be entitled by operation of law by virtue of the Participant’s service with the
Company. The Participant further agrees that, from time to time, as may be
requested by the Company and at the Company’s sole cost and expense, the
Participant shall assist the Company in every proper and lawful way to obtain,
and shall from time to time enforce, Proprietary Rights relating to Inventions
in any and all countries. To this end, the Participant shall execute, verify,
and deliver such documents and perform such other acts (including appearances as
a witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof. In addition, the Participant shall execute,
verify, and deliver assignments of such Proprietary Rights to the Company or its
designees. The Participant’s obligation to assist the Company with respect to
Proprietary Rights relating to such Inventions in any and all countries shall
continue beyond the termination of the Participant’s employment or service with
the Company.
(d)    Notwithstanding anything herein to the contrary, or in any agreement or
communication between the Company and the Participant, (A) the confidentiality
and nondisclosure obligations herein shall not prohibit or restrict the
Participant from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the U.S. Securities and Exchange
Commission, any other governmental agency, any self-regulatory organization or
any other state or federal regulatory authority, regarding any possible
securities law violations, and (B) the Company shall not enforce or threaten to
enforce, any confidentiality agreement or other similar agreement, nor take or
threaten to take any other action against the Participant for engaging in the
types of communications described in (A) above.
(e)    As used in this Section 9, the term “Company” shall include the Company
and any direct or indirect subsidiaries or Affiliates thereof or any successors
thereto.
10.Injunctive Relief. The Participant recognizes and acknowledges that a breach
of any of the covenants contained in Sections 8 and 9 will cause irreparable
damage to the Company and its goodwill, the exact amount of which will be
difficult or impossible to ascertain, and that the remedies at law for any such
breach will be inadequate. Accordingly, the Participant agrees that in the event
of a breach of any of the covenants contained in Sections 8 and 9, in addition
to any other remedy that may be available at law or in equity, the Company will
be entitled to specific performance and injunctive relief, without the necessity
of showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security.


6

--------------------------------------------------------------------------------




11.
Miscellaneous.

(a)    Transferability. The RSUs may not be assigned, alienated, pledged,
attached, sold, or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 13(b) of the Plan. Any attempted Transfer of the RSUs contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the RSUs, shall be null and void and without effect.
(b)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(c)    Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest, or penalties under Section 409A of the Code, the Committee may,
in its sole discretion and without the Participant’s consent, modify such
provision to (i) comply with, or avoid being subject to, Section 409A of the
Code, or to avoid the incurrence of taxes, interest and penalties under
Section 409A of the Code, and/or (ii) maintain, to the maximum extent
practicable, the original intent and economic benefit to the Participant of the
applicable provision without materially increasing the cost to the Company or
contravening the provisions of Section 409A of the Code. This Section 11(c) does
not create an obligation on the part of the Company to modify the Plan or this
Agreement and does not guarantee that the RSUs will not be subject to interest
and penalties under Section 409A.
(d)    General Assets. All amounts credited in respect of the RSUs to the
book-entry account under this Agreement shall continue for all purposes to be
part of the general assets of the Company. The Participant’s interest in such
account shall make the Participant only a general, unsecured creditor of the
Company.
(e)    Notices. Any notices provided for in this Agreement or the Plan shall be
in writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage-paid first-class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the General Counsel
at the Company’s principal executive office.
(f)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(g)    No Rights to Employment, Directorship or Service. Nothing contained in
this Agreement shall be construed as giving the Participant any right to be
retained, in any position, as an employee, consultant, or director of the
Company or any of its Affiliates or shall interfere with or restrict in any way
the rights of the Company or any of its Affiliates, which are hereby expressly
reserved, to remove, terminate, or discharge the Participant at any time for any
reason whatsoever.


7

--------------------------------------------------------------------------------




(h)    Fractional Shares. In lieu of issuing a fraction of a share of Common
Stock resulting from adjustment of the RSUs pursuant to Section 11 of the Plan
or otherwise, the Company shall be entitled to pay to the Participant an amount
in cash equal to the Fair Market Value of such fractional share.
(i)    Beneficiary. Where permitted by the Company, the Participant may file
with the Company a written designation of a beneficiary on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation.
(j)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs, and
successors of the Participant.
(k)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations,
and negotiations in respect thereto. No change, modification, or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 11 or 12 of the Plan.
(l)    Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of laws thereof, or principles of conflicts of laws
of any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(i)    Dispute Resolution; Consent to Jurisdiction. All disputes between or
among any Persons arising out of or in any way connected with the Plan, this
Agreement or the RSUs shall be solely and finally settled by the Committee,
acting in good faith, the determination of which shall be final. Any matters not
covered by the preceding sentence shall be solely and finally settled in
accordance with the Plan, and the Participant and the Company consent to the
personal jurisdiction of the United States federal and state courts sitting in
Wilmington, Delaware, as the exclusive jurisdiction with respect to matters
arising out of or related to the enforcement of the Committee’s determinations
and resolution of matters, if any, related to the Plan or this Agreement not
required to be resolved by the Committee. Each such Person hereby irrevocably
consents to the service of process of any of the aforementioned courts in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to the last known address of such Person,
such service to become effective 10 days after such mailing.
(ii)    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative,
agent, or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.
(m)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


8

--------------------------------------------------------------------------------




(n)    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.
(o)    Electronic Signature and Delivery. This Agreement may be accepted by
return signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports, and other information will be delivered
in hard copy to the Participant).
(p)    Electronic Participation in Plan. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


[Remainder of page intentionally blank]


9

--------------------------------------------------------------------------------


EXHIBIT 10.4




APPENDIX A


HEXION HOLDINGS CORPORATION
2019 OMNIBUS INCENTIVE PLAN


TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS
1.    Terms of Plan Participation for Non-U.S. Participants. The Participant
understands that this Appendix A contains additional terms and conditions that,
together with the Plan and the Agreement, govern the Participant’s participation
in the Plan if the Participant is working or resident in a country other than
the United States. The Participant further understands that the Participant’s
participation in the Plan also will be subject to any terms and conditions for
the Participant’s country set forth in Appendix B attached hereto. Capitalized
terms used but not defined in this Appendix A shall have the same meanings
assigned to them in the Plan and/or Agreement.
2.    Withholding Taxes. The following provision supplements Section 6(b) of the
Agreement:
The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Participant’s employer (“Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and this Award and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of shares of Common Stock acquired pursuant to such settlement
and the receipt of any dividends and/or any dividend equivalents; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. If the Participant is or
becomes subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participants authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:
(a)
withholding from the Participant's wages or other cash compensation payable to
the Participant by the Company and/or the Employer;

(b)
withholding from proceeds of the sale of shares of Common Stock under the Plan,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant's behalf pursuant to this authorization without
further consent);

(c)
withholding in shares of Common Stock to be issued upon settlement of the RSUs,
or

(d)
any other method deemed by the Company to comply with applicable law;






--------------------------------------------------------------------------------

EXHIBIT 10.4




provided, however, that if the Participant is a Section 16 officer of the
Company under the U.S. Securities and Exchange Act of 1934, as amended, the
obligation for Tax-Related Items will be satisfied only by one or a combination
of methods (a), (b) and (d) above.
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
withholding amounts or other applicable withholding rates, including maximum
applicable rates in the Participant's jurisdiction(s), in which case the
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent in Common Stock. If the Tax-Related Items
are satisfied by withholding in shares of Common Stock, for tax purposes, the
Participant is deemed to have been issued the full number of shares of Common
Stock subject to the vested RSUs, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items.
The Participant further agrees to pay to the Company or the Employer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Common Stock or the proceeds from the
sale of shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.
3.    Nature of Grant. By accepting the RSUs and any shares of Common Stock, the
Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;
(d)the Participant is voluntary participating in the Plan;
(e)the RSUs and any shares of Common Stock acquired under the Plan, and the
income and value of the same, are not intended to replace any pension rights or
compensation;
(f)the RSUs and any shares of Common Stock acquired under the Plan, and the
income and value of the same, are not part of the Participant’s normal or
expected compensation for any purposes including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement benefits or payments or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer or any subsidiary;
(g)    the future value of the shares of Common Stock underlying the RSUs is
unknown, indeterminable, and cannot be predicted with certainty;
(h)    unless otherwise agreed with the Company, the RSUs and the shares of
Common Stock acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of any subsidiary;


2

--------------------------------------------------------------------------------

EXHIBIT 10.4




(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Participant is
employed or providing services, or the terms of the Participant’s employment or
service agreement, if any);
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by the Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares; and
(k)    neither the Company, the Employer nor any subsidiary shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the U.S. dollar that may affect the value of the RSUs or of any amounts due
to the Participant pursuant to the vesting of the RSUs or the subsequent sale of
any shares of Common Stock acquired upon vesting.
4.    Data Privacy. The Company is located at Columbus, Ohio, U.S.A., and grants
RSUs under the Plan to employees of the Company and its subsidiaries and
Affiliates, at its sole discretion. In conjunction with the Company’s grant of
RSUs under the Plan and its ongoing administration of such awards, the Company
is providing the following information about its data collection, processing and
transfer practices (“Personal Data Activities”). In accepting the grant of this
RSU, the Participant expressly and explicitly consents to the Personal Data
Activities as described herein.
(a)    Data Collection, Processing and Usage. The Company collects, processes
and uses the Participant's personal data, including the Participant's name, home
address, email address, telephone number, date of birth, social insurance number
or other identification number, salary, citizenship, job title, any Shares or
directorships held in the Company, and details of all RSUs or any other equity
compensation awards granted, canceled, exercised, vested, or outstanding in the
Participant's favor, which the Company receives from the Participant or the
Employer. In granting the RSUs under the Plan, the Company will collect, process
and use the Participant's personal data for purposes of allocating Shares and
implementing, administering and managing the Plan. The Company’s legal basis for
the collection, processing and usage of the Participant's personal data for this
purpose is the Participant's consent.
(b)    Stock Plan Administration Service Providers. The Company transfers the
Participant's personal data to Certent, Inc., an independent service provider
based in the United States, which assists the Company with the implementation,
administration and management of the Plan. The Company may also transfer the
Participant's personal data to Fidelity Stock Plan Services in the future (each
provider is a “Stock Plan Administrator”). In the future, the Company may select
different Stock Plan Administrators and share the Participant personal data with
another company that serves in a similar manner. The Stock Plan Administrator
will open an account for the Participant to receive and trade Shares acquired
under the Plan. The Participant will be asked to agree on separate terms and
data processing practices with the Stock Plan Administrator, which is a
condition to the Participant's ability to participate in the Plan.
(c)    International Data Transfers. The Company and the Stock Plan
Administrator(s) are based in the United States. The Participant should note
that the Participant's country of residence may have enacted data privacy laws
that are different from the United States. The Company's legal basis for the
transfer of the Participant's personal data to the United States is the
Participant's consent.


3

--------------------------------------------------------------------------------

EXHIBIT 10.4




(d)    Data Retention. The Company will use the Participant's personal data only
as long as is necessary to implement, administer and manage my participation in
the Plan or as required to comply with legal or regulatory obligations,
including under tax and security laws. When the Company no longer needs the
Participant's personal data, the Company will remove it from its systems. If the
Company keeps data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be the Company's legitimate
interest in operating and administering the Plan in compliance with the relevant
laws and regulations.
(e)    Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participant's participation in the Plan and the Participant's grant of consent
is purely voluntary. The Participant may deny or withdraw the Participant's
consent at any time. If the Participant does not consent, or if the Participant
later withdraws the Participant's consent, the Participant may be unable to
participate in the Plan. This would not affect the Participant's existing
employment with the Employer or salary; instead, the Participant merely may
forfeit the opportunities associated with the Plan.
(f)    Data Subject Rights. The Participant may have a number of rights under
the data privacy laws in the Participant's country of residence. For example,
the Participant's rights may include the right to (i) request access or copies
of personal data the Company processes, (ii) request rectification of incorrect
data, (iii) request deletion of data, (iv) place restrictions on processing, (v)
lodge complaints with competent authorities in the Participant's country, and/or
(vi) request a list with the names and addresses of any potential recipients of
the Participant's personal data. To receive clarification regarding the
Participant's rights or to exercise the Participant's rights, the Participant
should contact the Participant's local human resources department.
5.    Insider Trading/ Market Abuse Laws. By participating in the Plan, the
Participant agrees to comply with the Company's policy on insider trading (to
the extent that it is applicable to the Participant). Depending on the
Participant’s country or the designated broker's country or country where the
shares of Common Stock are listed, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect the
Participant’s ability to accept, acquire, sell, attempt to sell or otherwise
dispose of shares of Common Stock, rights to shares of Common Stock (e.g., the
RSUs) or rights linked to the value of the shares of Common Stock (e.g., phantom
awards, futures) during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws or
regulations in the Participant’s country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before possessing inside information. Furthermore, the Participant could
be prohibited from (i) disclosing the inside information to any third party
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Third parties include fellow
employees. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. The Participant is responsible for ensuring
compliance with any applicable restrictions and should consult his or her
personal legal advisor on this matter.
6.    Exchange Control, Tax and/or Foreign Asset/Account Reporting. The
Participant acknowledges that there may be exchange control, tax, foreign asset
and/or account reporting requirements which may affect the Participant’s ability
to acquire or hold shares of Common Stock acquired under the Plan or cash
received from participating in the Plan (including from any dividend equivalents
paid with respect to the RSUs or dividends paid on shares of Common Stock
acquired under the Plan) in a brokerage/bank account or legal entity outside the
Participant’s country. The Participant may be required to report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the tax or other authorities in the Participant’s country. The
Participant also may be required to repatriate sale proceeds or


4

--------------------------------------------------------------------------------

EXHIBIT 10.4




other funds received as a result of the Participant’s participation in the Plan
to the Participant’s country through a designated bank or broker within a
certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations, and the
Participant should consult his or her personal legal advisor for any details.
7.    Language. The Participant acknowledges that he or she is sufficiently
proficient in English to understand the terms and conditions of this Agreement.
Furthermore, if the Agreement or any other document related to the Plan has been
translated into a language other than English and the meaning of the translated
version is different than the English version, the English version will control.




5

--------------------------------------------------------------------------------

EXHIBIT 10.4






APPENDIX B


HEXION HOLDINGS CORPORATION
2019 OMNIBUS INCENTIVE PLAN


ADDENDUM FOR NON-U.S. PARTICIPANTS


In addition to the terms of the Plan and the Agreement, the RSUs are subject to
the following additional terms and conditions (this “Addendum”).  All
capitalized terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and the Agreement. If the Participant is employed in a
country identified in this Addendum, the additional terms and conditions for
such country will apply. If the Participant relocates to one of the countries
identified in this Addendum, the special terms and conditions for such country
will apply to the Participant, to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable to comply with local laws, rules and/or regulations or to facilitate
the operation and administration of the RSUs and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s relocation).
EUROPEAN UNION ("EU") / EUROPEAN ECONOMIC AREA ("EEA")
Data Privacy. If you reside and/or work in the EU/EEA, Section 4 of the Appendix
A shall be replaced with the following:
The Company is located at Columbus, Ohio, U.S.A., and grants RSUs under the Plan
to employees of the Company and its Affiliates in its sole discretion. In
conjunction with the Company’s grant of RSUs under the Plan and its ongoing
administration of such awards, the Company is providing the following
information about its data collection, processing and transfer practices
(“Personal Data Activities”), which the Participant should carefully review.
(a)Data Collection, Processing and Usage. Pursuant to applicable data protection
laws, the Participant is hereby notified that the Company collects, processes
and uses certain personally-identifiable information about the Participant for
the legitimate interest of implementing, administering and managing the Plan and
generally administering equity awards; specifically, including the Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number or other identification number, salary, citizenship, job title,
any shares of Common Stock or directorships held in the Company, and details of
all RSUs, any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, or outstanding in the Participant’s favor, which the Company
receives from the Participant or the Employer (“Personal Data”). In granting the
RSUs under the Plan, the Company will collect Personal Data for purposes of
allocating shares of Common Stock and implementing, administering and managing
the Plan. The Company’s legal basis for the collection, processing and use of
Personal Data is the necessity of the processing for the Company to perform its
contractual obligations under the Agreement and the Plan and the Company’s
legitimate business interests of managing the Plan, administering employee
equity awards and complying with its contractual and statutory obligations.
(b)Stock Plan Administration Service Providers. The Company transfers the
Participant's personal data to Certent, Inc., an independent service provider
based in the United States, which assists the Company with the implementation,
administration and management of the Plan. The Company may also transfer the
Participant's personal data to Fidelity Stock Plan Services in the future (each
provider


6

--------------------------------------------------------------------------------

EXHIBIT 10.4




is a “Stock Plan Administrator”). In the future, the Company may select
different Stock Plan Administrators and share the Participant personal data with
another company that serves in a similar manner. The Stock Plan Administrator
will open an account for the Participant to receive and trade Shares acquired
under the Plan. The Participant will be asked to agree on separate terms and
data processing practices with the Stock Plan Administrator, which is a
condition to the Participant's ability to participate in the Plan.
(c)International Data Transfers. The Company and the Stock Plan Administrator(s)
are based in the United States. The Participant’s country or jurisdiction of
residency may have different data privacy laws and protections than the United
States. The Company's legal basis for the transfer of the Participant's Personal
Data is to satisfy its contractual obligations under the terms of the Agreement
and/or its use of the standard data protection clauses adopted by the EU
Commission.
(d)Data Retention. The Company will use Personal Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan or as required to comply with legal or regulatory obligations,
including tax and securities laws. When the Company no longer needs Personal
Data, the Company will remove it from its systems. If the Company keeps Personal
Data longer, it would be to satisfy legal or regulatory obligations and the
Company’s legal basis would be for compliance with relevant laws or regulations.
(e)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant’s country of residence. For example, the
Participant’s rights may include the right to (i) request access or copies of
Personal Data the Company processes, (ii) request rectification of incorrect
Personal Data, (iii) request deletion of Personal Data, (iv) place restrictions
on processing of Personal Data, (v) lodge complaints with competent authorities
in the Participant’s country, and/or (vi) request a list with the names and
addresses of any potential recipients of Personal Data. To receive clarification
regarding the Participant's rights or to exercise the Participant's rights, the
Participant should contact the Participant's local human resources department.
AUSTRALIA
Securities Law Notice. The offer of RSUs is intended to comply with the
provisions of the Corporations Act 2001, Australian Securities and Investments
Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order 14/1000. Additional
details are set forth in the offer document for the offer of RSUs to Australian
residents, distributed to the Participant with the Plan documentation.
Tax Information. The Plan is a program to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the conditions in
that Act). 
BELGIUM
There are no country-specific provisions.
BRAZIL
Compliance with Law.  By accepting the RSUs, the Participant acknowledges and
agrees to comply with applicable Brazilian laws to pay any and all applicable
taxes associated with the vesting of the RSUs, the receipt of any dividends, and
the sale of Shares acquired under the Plan.


7

--------------------------------------------------------------------------------

EXHIBIT 10.4




Labor Law Acknowledgement.  The Participant expressly acknowledges and agrees,
for all legal purposes, that (a) the benefits provided under the Agreement and
the Plan are the result of commercial transactions unrelated to the
Participant’s employment; (b) the Agreement and the Plan are not a part of the
terms and conditions of the Participant’s employment; and (c) the income from
the RSUs, if any, is not part of the Participant’s remuneration from
employment. 
GERMANY
There are no country-specific provisions.
THE NETHERLANDS
Waiver of Termination Rights.  The Participant waives any and all rights to
compensation or damages as a result of any termination of employment for any
reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) the Participant ceasing to have rights under, or ceasing to be entitled to
RSUs or other awards under the Plan as a result of such termination of
employment.
UNITED KINGDOM
Income Tax and Social Insurance Contribution Withholding.  The following
provision supplements Section 6(b) of the Agreement:
Without limitation to the Section 6(b) of the Agreement, the Participant agrees
that he or she is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items, as and when requested by the Company, the Employer
or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or
any other relevant authority). The Participant also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay on his or her behalf to
HMRC (or any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), he or she is ineligible to
have the Company or the Employer cover any income tax liability on his or her
behalf. In this case, any income tax not collected from or paid by the
Participant within 90 days after the end of the U.K. tax year in which the event
giving rise to the income tax liability occurred (or such other period specified
in U.K. law) will constitute a benefit to the Participant on which additional
income tax and national insurance contributions (“NICs”) will be payable. The
Participant will be responsible for paying and reporting any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer (as applicable) the value of any
employee NICs due on this additional benefit, which the Company or the Employer
may recover from the Participant by any of the means referred to in Section 4 of
the Agreement.
Exclusion of Claim. The Participant acknowledges and agrees that the Participant
shall have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Participant’s ceasing to have rights under or to be
entitled to vest in the Participant’s RSUs as a result of such termination
(whether the termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Participant’s RSUs.  Upon the grant of the
Participant’s RSUs, the Participant shall be deemed to have waived irrevocably
any such entitlement.




8

--------------------------------------------------------------------------------


EXHIBIT 10.4




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as set forth
below.


HEXION HOLDINGS CORPORATION

By:
/s/ Craig A. Rogerson
Name:
Craig A. Rogerson
Title:
Chairman, President & CEO









PARTICIPANT






    
{FIRST NAME} {LAST NAME}






[Signature Page to Restricted Stock Unit Award Agreement]